ORDER

This pro se Ohio state prisoner appeals a district court judgment dismissing his civil rights complaint filed pursuant to 42 U.S.C. § 1983. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Seeking monetary damages, a declaratory judgment, and injunctive relief, James L. Stewart, Jr., sued the institutional investigator at the Madison Correctional Institution, the chief and assistant chief inspectors of the Ohio Department *121of Rehabilitation and Correction, a State Highway Patrol trooper, the former director of the Correctional Institutional Inspection Committee of Ohio’s General Assembly, and an assistant county prosecutor for Madison County, Ohio. Stewart named the defendants in their individual and official capacities.
Stewart claimed that the defendants conspired to deprive him of his rights of access to the courts, to due process, and to the equal protection of the law because the defendants failed to support, through the prison grievance procedure or through the criminal justice system, his efforts to prosecute a fellow inmate who allegedly assaulted him.
The magistrate judge recommended dismissing the complaint for failure to state a claim upon which relief can be granted pursuant to 28 U.S.C. § 1915(e). The district court adopted the magistrate judge’s recommendation over Stewart’s objections.
Section 1915(e)(2)(B) directs the dismissal of in forma pauperis complaints at any time that the district court finds that the complaint is frivolous, malicious, or fails to state a claim for relief. This court reviews de novo a judgment dismissing a suit on the authority of § 1915(e). Brown v. Bargery, 207 F.3d 863, 866-67 (6th Cir.2000) (citing McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.1997)). “Dismissal of a complaint for the failure to state a claim on which relief may be granted is appropriate only if it appears beyond a doubt that the plaintiff can prove no set of facts in support of his claim that would entitle him to relief.” Brown, 207 F.3d at 867.
A de novo review of the record and law supports the judgment on review. Accordingly, the district court’s judgment is hereby affirmed pursuant to Rule 34(j)(2)(C), Rules of the Sixth Circuit, for the reasons set forth in the magistrate judge’s report and recommendation of May 10, 2002, as adopted by the district court in its order of June 17, 2002.